DETAILED ACTION
Remarks
The instant application having Application No. 17/077,638 filed on October 22, 2020.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-20 are allowed.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Attorney, Mr. Chia-Hsin Chu (Reg. No. 63,022) on April 19, 2022.

Please amend the claims as follows:

1. (Currently Amended) A method, comprising:
obtaining a historical alarm log set generated by a first network device in a communications network, wherein the historical alarm log set comprises a plurality of historical alarm logs, and each historical alarm log comprises an alarm type and a time stamp;
dividing the historical alarm log set into a plurality of historical alarm log subsets based on the time stamps of the historical alarm logs in the historical alarm log set, wherein all historical alarm logs in each historical alarm log subset are consecutive in a time sequence, and a union set of the plurality of historical alarm log subsets comprises all the historical alarm logs in the historical alarm log set;

obtaining all alarm types in the historical alarm log set, to obtain a first alarm type set; 
determining a time sequence vector of each alarm type in the first alarm type set, wherein each time sequence vector indicates a correspondence between a corresponding alarm type and the plurality of historical alarm log subsets;
performing clustering processing on the alarm types in the historical alarm log set based on the correspondence, to generate a set of association rules, wherein each association rule in the set of association rules comprises a root cause alarm type and at least one minor alarm type that are associated with each other, and the set of association rules is used for obtaining an alarm log whose alarm type is the root cause alarm type.

2. (Currently Amended) The method of claim 1, wherein 


for the time sequence vector corresponding to each alarm type, values in the time sequence vector are in a one-to-one correspondence with the plurality of historical alarm log subsets, the values in the time sequence vector comprise at least one of a first value and a second value, the first value is used to indicate that the alarm type exists in a corresponding historical alarm log subset, the second value is used to indicate that the alarm type does not exist in a corresponding historical alarm log subset, and the first value is different from the second value.

3. (Currently Amended) The method of claim 2, wherein determining the time sequence vector of each alarm type in the first alarm type set comprises:
executing a time sequence vector determining procedure for each alarm type in the first alarm type set, wherein
the time sequence vector determining procedure comprises:
sequentially detecting whether the alarm type exists in the plurality of historical alarm log subsets; and
determining the time sequence vector of the alarm type based on a detection result.

4. (Currently Amended) The method of claim 2, wherein performing clustering processing on the alarm types in the historical alarm log set based on the correspondence, to generate the set of association rules comprises:
performing clustering processing on all the alarm types in the first alarm type set based on the time sequence vectors of all the alarm types, to generate the set of association rules.

5. (Currently Amended) The method of claim 4, wherein performing clustering processing on all the alarm types in the first alarm type set based on the time sequence vectors of all the alarm types, to generate the set of association rules comprises:
performing a clustering operation on the first alarm type set, wherein the clustering operation comprises:
setting a target alarm type set and a second alarm type set, wherein both the target alarm type set and the second alarm type set are empty sets;
adding any alarm type in the first alarm type set to the target alarm type set, and deleting, from the first alarm type set, the respective alarm type added to the target alarm type set;
performing a determining procedure repeatedly until the first alarm type set becomes an empty set, and determining the target alarm type set as an association rule; and
after performing the determining procedure repeatedly, when the second alarm type set is not an empty set, performing the clustering operation repeatedly by using the second alarm type set as a new first alarm type set; or
after performing the determining procedure repeatedly, when the second alarm type set is an empty set, stopping performing the clustering operation; and
the determining procedure comprises:
calculating a correlation between a 
when the correlation is greater than a preset correlation threshold, adding the 
when the correlation is not greater than the preset correlation threshold, adding the 

6. (Currently Amended) The method of claim 4, wherein performing the clustering processing on all the alarm types in the first alarm type set based on the time sequence vectors of all the alarm types, to generate the set of association rules comprises:
marking a target alarm type in the first alarm type set, wherein the target alarm type is any alarm type in the first alarm type set; and
performing a clustering operation on the first alarm type set, wherein the clustering operation comprises:
executing a determining procedure repeatedly until all the alarm types in the first alarm type set are traversed; and
after executing a determining procedure repeatedly, when there is an alarm type for which no mark is set in the first alarm type set, determining, as a new target alarm type, any alarm type for which no mark is set, marking the new target alarm type, and performing the clustering operation repeatedly, wherein different target alarm types have different marks; or
after executing a determining procedure repeatedly, when there is no alarm type for which no mark is set in the first alarm type set, stopping performing the clustering operation, and generating the at least one association rule based on the first alarm type set, wherein a same mark is set for all alarm types in each association rule; and
the determining procedure comprises:
determining, as a target alarm type set, a set comprising all alarm types in the first alarm type set that have the same mark as the target alarm type;
calculating a correlation between a 
marking the 

7. (Currently Amended) The method of claim 1, wherein obtaining the historical alarm log set generated by the first network device in the communications network comprises:
preprocessing a historical alarm log generated by the first network device in a first preset time period, to remove redundant information from each historical alarm log, to obtain the historical alarm log set.

8. (Currently Amended) The method of claim 1, wherein
each historical alarm log is represented in a 2-tuple (M, t) format, M represents alarm log information, t represents the time stamp, and the alarm log information comprises at least an alarm type field and an identifier field of the first network device.

9. (Currently Amended) The method of claim 1, wherein the historical alarm logs in the historical alarm log set have a time partial order relation, and dividing the historical alarm log set into the plurality of historical alarm log subsets based on the time stamps of the historical alarm logs in the historical alarm log set comprises:
obtaining a time stamp set of the historical alarm logs in the historical alarm log set; and
classifying the historical alarm logs into the plurality of historical alarm log subsets based on the time stamp set, a preset time window length, and a window sliding step by using a sliding window technique, wherein the window sliding step is not greater than the time window length.

10. (Currently Amended) The method of claim 1, wherein the method further comprises: compressing a plurality of 

11. (Currently Amended) The method of claim 10, wherein before compressing the plurality of 
obtaining a 
generating at least one alarm event based on the 
the compressing the plurality of 
compressing the at least one alarm event based on the set of association rules, to obtain at least one target alarm event, wherein each target alarm event is used to indicate an alarm log whose alarm type is the root cause alarm type.

12. (Currently Amended) The method of claim 11, wherein generating at least one alarm event based on the 
for each alarm type in the in the 
separately calculating an occurrence time interval between every two target alarm logs in the 
reconstructing, into one alarm event based on the occurrence time interval between every two target alarm logs, target alarm logs in the 

13. (Currently Amended) The method of claim 12, wherein reconstructing, into one alarm event based on the occurrence time interval between every two target alarm logs, target alarm logs in the 
calculating an estimated time interval between two target alarm logs by using an exponential moving average method, wherein the two target alarm logs are any two target alarm logs that are adjacent in the time sequence, the two target alarm logs comprise a first alarm log and a second alarm log, and the first alarm log is generated before the second alarm log;
determining whether the occurrence time interval between the two target alarm logs and the estimated time interval meet a preset condition; and
when the occurrence time interval between the two target alarm logs and the estimated time interval meet the preset condition, determining that the second alarm log belongs to an alarm event to which the first alarm log belongs, and aggregating the second alarm log into the alarm event to which the first alarm log belongs; or
when the occurrence time interval between the two target alarm logs and the estimated time interval do not meet the preset condition, determining that the second alarm log does not belong to an alarm event to which the first alarm log belongs.

14. (Currently Amended) The method of claim 13, wherein after determining that the second alarm log does not belong to the alarm event to which the first alarm log belongs, the method further comprises:
ending reconstruction of the alarm event to which the first alarm log belongs, and initializing a new alarm event; and
aggregating the second alarm log into the new alarm event.

15. (Currently Amended) The method of claim 11, wherein
the alarm event comprises the alarm type, and at least one of a start occurrence moment, an end occurrence moment, an average occurrence time interval, and a quantity of occurrence times of the alarm log in the alarm event.

16. (Currently Amended) The method of claim 11, wherein after compressing the at least one alarm event, to obtain at least one target alarm event, the method further comprises:
outputting the at least one target alarm event.

17. (Currently Amended) The method of claim 11, wherein the second network device and the first network device are a same network device.

18. (Currently Amended) The method of claim 11, wherein the second network device and the first network device are different network devices of a same type.

19. (Currently Amended) An apparatus comprising:
a processor; and 
a non-transitory computer readable medium which contains computer-executable instructions; 
the processor is configured to execute the computer-executable instructions to enable the apparatus to perform operations comprising:
obtaining a historical alarm log set generated by a first network device in a communications network, wherein the historical alarm log set comprises a plurality of historical alarm logs, and each historical alarm log comprises an alarm type and a time stamp;
dividing the historical alarm log set into a plurality of historical alarm log subsets based on the time stamps of the historical alarm logs in the historical alarm log set, wherein all historical alarm logs in each historical alarm log subset are consecutive in a time sequence, and a union set of the plurality of historical alarm log subsets comprises all the historical alarm logs in the historical alarm log set;

obtaining all alarm types in the historical alarm log set, to obtain a first alarm type set; 
determining a time sequence vector of each alarm type in the first alarm type set, wherein each time sequence vector indicates a correspondence between a corresponding alarm type and the plurality of historical alarm log subsets;
performing clustering processing on the alarm types in the historical alarm log set based on the correspondence, to generate a set of association rules, wherein each association rule in the set of association rules comprises a root cause alarm type and at least one minor alarm type that are associated with each other, and the set of association rules is used for obtaining an alarm log whose alarm type is the root cause alarm type.

20. (Currently Amended) A non-transitory computer readable medium which contains computer-executable instructions, wherein the computer-executable instructions, when executed by a processor, enables an apparatus to perform operations comprising:
obtaining a historical alarm log set generated by a first network device in a communications network, wherein the historical alarm log set comprises a plurality of historical alarm logs, and each historical alarm log comprises an alarm type and a time stamp;
dividing the historical alarm log set into a plurality of historical alarm log subsets based on the time stamps of the historical alarm logs in the historical alarm log set, wherein all historical alarm logs in each historical alarm log subset are consecutive in a time sequence, and a union set of the plurality of historical alarm log subsets comprises all the historical alarm logs in the historical alarm log set;

obtaining all alarm types in the historical alarm log set, to obtain a first alarm type set; 
determining a time sequence vector of each alarm type in the first alarm type set, wherein each time sequence vector indicates a correspondence between a corresponding alarm type and the plurality of historical alarm log subsets;
performing clustering processing on the alarm types in the historical alarm log set based on the correspondence, to generate a set of association rules, wherein each association rule in the set of association rules comprises a root cause alarm type and at least one minor alarm type that are associated with each other, and the set of association rules is used for obtaining an alarm log whose alarm type is the root cause alarm type. 




Examiner’s Statement of Reasons for Allowance

Claims 1-20 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Blevins et al. (US Patent Publication No. 2013/0069792 A1) discloses a process modeling technique uses a single statistical model developed from historical data for a typical process and uses this model to perform quality prediction or fault detection for various different process states of a process. The modeling technique determines means (and possibly standard deviations) of process parameters for each of a set of product grades, throughputs, etc., compares on-line process parameter measurements to these means and uses these comparisons in a single process model to perform quality prediction or fault detection across the various states of the process. In this manner, a single process model can be used to perform quality prediction or fault detection while the process is operating in any of the defined process stages or states.
Prior art of record Kushnir et al. (US Patent Publication No. 2017/0294112 A1) discloses a processor accesses a plurality of time series of alarms of a plurality of alarm types that are produced by resources of a network function virtualization (NFV) system. The processor identifies clusters of the plurality of alarm types based on similarities between the plurality of time series and determine causal connections between alarm types in the clusters based on temporal proximity and ordering of the alarm types in the clusters. The processor then stores one or more causality templates representative of the causal connections in a memory.
Prior art of record Adams (US Patent No. 7,389,345 B1) discloses a method for creating an updateable report representing the alarm status of a network. Network alarms are categorized based on the source and type of alarm, the alarms are placed in a filtering system based on source and type, selected alarms are replaced with alarm representations, and a report is updated with alarm representations. The filtering system comprises non-temporal, temporal, and linkage-based filtering. Non-temporal filtering includes de-duplication, clear message mapping, and classification. Temporal filtering includes frequency-based and cycling-based filtering. Linkage-based filtering includes internal linkage-based and external linkage-based filtering. The network can comprise the interconnected networks of an enterprise or of a single domain of an enterprise. The domain can comprise a business domain or operating system domain. The network can comprise a group of client computers connected to a server computer. The report can be displayed on a computer screen or can be sent to another location for further processing.
Prior art of record Howard et al. (US Patent No. 6,230,153 B1) discloses a method and apparatus that allows association rules defining URL-URL relationships, and URL-URL relationships that are strongly influenced by a web site's topology, to be identified and respectively qualified. Superfluous association rules may be separated from non-topology affected association rules and discounted as desired. The invention may be implemented in conjunction with a probalistic generative method used to model a web site and simulate the behavior of a visitor traversing the site. The invention further allows randomized web site visitor behavior to be separated into "interesting" and "uninteresting" behavior.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that "obtaining a historical alarm log set generated by a first network device in a communications network, wherein the historical alarm log set comprises a plurality of historical alarm logs, and each historical alarm log comprises an alarm type and a time stamp; dividing the historical alarm log set into a plurality of historical alarm log subsets based on the time stamps of the historical alarm logs in the historical alarm log set, wherein all historical alarm logs in each historical alarm log subset are consecutive in a time sequence, and a union set of the plurality of historical alarm log subsets comprises all the historical alarm logs in the historical alarm log set; obtaining all alarm types in the historical alarm log set, to obtain a first alarm type set; determining a time sequence vector of each alarm type in the first alarm type set, wherein each time sequence vector indicates a correspondence between a corresponding alarm type and the plurality of historical alarm log subsets; performing clustering processing on the alarm types in the historical alarm log set based on the correspondence, to generate a set of association rules, wherein each association rule in the set of association rules comprises a root cause alarm type and at least one minor alarm type that are associated with each other, and the set of association rules is used for obtaining an alarm log whose alarm type is the root cause alarm type.”

Independent claims 19 and 20 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168